IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2467 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 203 DB 2017
                                :
           v.                   :           Attorney Registration No. 34822
                                :
RONALD I. KAPLAN,               :           (Philadelphia)
                                :
                 Respondent     :


                                       ORDER


PER CURIAM
      AND NOW, this 30th day of April, 2018, upon consideration of the Verified

Statement of Resignation, Ronald I. Kaplan is disbarred on consent from the Bar of this

Commonwealth, see Pa.R.D.E. 215, and he shall comply with the provisions of

Pa.R.D.E. 217.      Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).